DETAILED ACTION
Claims 1-12 have been examined and are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the devices could potentially be implemented entirely in software alone.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2017/0171146 to Sharma et al. (hereinafter “Sharma”) and further in view of US Pub. No. 2018/0176176 to Kapur et al. (hereinafter “Kapur”).

As to Claim 1, Sharma discloses a method for processing network request, comprising: 
recognizing a received network request and sending a recognized DNS resolution request to a first DNS network-namespace, by a first local area network-namespace (Paragraph [0045] of Sharma discloses a Domain Name System (DNS) request is received from a virtual network. The DNS proxy 302 may intercept the DNS request as it is being sent to the shared DNS server 304.  Paragraph [0007] of Sharma discloses a DNS proxy may tag DNS requests from a virtual network with an identifier, such as a virtual network ID, before forwarding them to a shared DNS server. This can allow each virtual network to have its own namespace and avoid naming conflicts); and 
receiving the DNS resolution request, obtaining a resolution result and sending the resolution result to the first local area network-namespace as a response, by the first DNS network-namespace (Figure 5 of Sharma discloses receiving a DNS request, resolving the request and sending the response); 
[wherein, the first local area network-namespace and the first DNS network-namespace are deployed on a first network device]; and 
the first network device is further deployed with at least one other first local area network-namespace, and each of the first local area network-namespaces sends a respective DNS resolution request to the first DNS network-namespace for resolution (Paragraph [0007] of . 
Sharma does not explicitly disclose wherein, the first local area network-namespace and the first DNS network-namespace are deployed on a first network device.
	However, Kapur discloses this.  Paragraph [0027] of Kapur discloses a computer system and computer program code that may be used to implement a method for a multi-tenant DNS mechanism in accordance with embodiments of the present invention.  Paragraph [0069] of Kapur discloses the stored computer program code includes a program that implements a method for a multi-tenant DNS mechanism in accordance with embodiments of the present invention, and may implement other embodiments described in this specification, including the methods illustrated in FIGS. 1-7.  Figure 5 of Kapur discloses a system with multiple private networks and DNS servers.  Accordingly, since a computer system can implement the method of figure 5 Kapur discloses a private network and DNS on a device.
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the DNS system as disclosed by Sharma, with having components on a single device as disclosed by Kapur.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Sharma and Kapur are directed toward DNS systems and as such it would be obvious to use the techniques of one in the other.

As to Claim 2, Sharma-Kapur discloses the method for processing network request according to claim 1, wherein each of the first local area network-namespaces receives a network request sent from a corresponding local area network via a virtual private channel (Paragraph [0007] of Sharma discloses a DNS proxy may tag DNS requests from a virtual network with an identifier, such as a virtual network ID, before forwarding them to a shared DNS server. This can allow each virtual network to have its own namespace and avoid naming conflicts). 

As to Claim 3, Sharma-Kapur discloses the method for processing network request according to claim 1, wherein obtaining the resolution result includes: forwarding the DNS resolution request to a DNS recursive server and receiving the resolution result returned by the DNS recursive server (Paragraph [0073] of Sharma discloses performing an external resolution). 

As to Claim 4, Sharma-Kapur discloses the method for processing network request according to claim 3, wherein obtaining the resolution result includes: if the resolution result corresponding to the DNS resolution request is available from the local cache, obtaining the resolution result corresponding to the DNS resolution request from a local cache (Paragraph [0071] of Sharma discloses checking the local namespace for the virtual network indicated by the separating identifier); and if the resolution result corresponding to the DNS resolution request is unavailable from the local cache, forwarding the DNS resolution request (Paragraph [0073] of Sharma discloses performing an external resolution). 

As to Claim 5, Sharma-Kapur discloses the method for processing network request according to claim 1, wherein obtaining the resolution result includes: forwarding the DNS resolution request to a second DNS network-namespace on a second network device (Paragraph [0073] of Sharma discloses performing an external resolution); and receiving the resolution result returned by the second DNS network-namespace (Paragraph [0073] of Sharma discloses performing an external resolution). 

As to Claim 6, Sharma-Kapur discloses the method for processing network request according to claim 5, wherein obtaining the resolution result includes: if the resolution result corresponding to the DNS resolution request is available from the local cache, obtaining the resolution result corresponding to the DNS resolution request from a local cache (Paragraph [0071] of Sharma discloses checking the local namespace for the virtual network indicated by the separating identifier); and if the resolution result corresponding to the DNS resolution request is unavailable from the local cache, forwarding the DNS resolution request (Paragraph [0073] of Sharma discloses performing an external resolution). 

As to Claim 7, Sharma-Kapur discloses the method for processing network request according to claim 5, wherein the method further comprises: sending, by the second DNS network-namespace, the resolution result to a second local area network-namespace on the second network device (Figure 6 of Sharma discloses performing an external resolution, updating the shared cache and responding with an IP address); and allocating a routing strategy for an IP address corresponding to the resolution result and sending the routing strategy to a corresponding first local area network-namespace on the first network device, by the second local area network-namespace (Figure 6 of Sharma discloses performing an external resolution, updating the shared cache and responding with an IP address.  Where the IP address in the response is the routing strategy). 

As to Claim 8, Sharma-Kapur discloses the method for processing network request according to claim 7, wherein the method further comprises: forwarding, by the first local area network-namespace, a recognized service request, according to a local routing strategy, wherein the local routing strategy comprises the routing strategy received from the second local area network-namespace (Figure 6 of Sharma discloses performing an external resolution, updating the shared cache and responding with an IP address.  Where the IP address in the response is the routing strategy). 

As to Claim 9, Sharma-Kapur discloses the method for processing network request according to claim 5, wherein the method further comprises: determining an application corresponding to the DNS resolution request and sharing the resolution result with a second local area network-namespace with an acceleration service demand for a same application on the second network device, by the second DNS network-namespace (Paragraph [0046] of Sharma discloses a DNS request is tagged with a separating identifier. The separating identifier can be any identifier that separates any two parties, e.g. it could be per company, per person, per application.  Paragraph [0069] of Sharma discloses the shared DNS cache can be used for multiple virtual networks since it stores IP addresses for the external network); and allocating a routing strategy for an IP address corresponding to the resolution result and sending the routing strategy to a corresponding first local area network-namespace on the first network device, by the second local area network-namespace (Figure 6 of Sharma discloses performing an external resolution, updating the shared cache and responding with an IP address.  Where the IP address in the response is the routing strategy). 

As to Claim 10, Sharma-Kapur discloses the method for processing network request according to claim 9, wherein the method further comprises: forwarding, by the first local area network-namespace, a recognized service request, according to a local routing strategy, wherein the local routing strategy comprises the routing strategy received from the second local area network-namespace (Figure 6 of Sharma discloses performing an external resolution, updating the shared cache and responding with an IP address.  Where the IP address in the response is the routing strategy). 

As to Claim 11, Sharma discloses an entry network device, comprising: 
a local area network-namespace and a DNS network-namespace, wherein the local area network-namespace is configured to: receive a network request sent from a corresponding local area network via a virtual private network, recognize the network request, send a recognized DNS resolution request to the DNS network-namespace, and forward a recognized service request according to a local routing strategy (Paragraph [0045] of Sharma discloses a Domain Name System (DNS) request is received from a virtual network. The DNS proxy 302 may intercept the DNS request as it is being sent to the shared DNS server 304.  Paragraph [0007] of Sharma discloses a DNS proxy may tag DNS requests from a virtual network with an identifier, such as a virtual network ID, before forwarding them to a shared DNS server. This can allow each virtual network to have its own namespace and avoid naming conflicts); and 
the DNS network-namespace is configured to: receive the DNS resolution request sent from the local area network-namespace to obtain a resolution result and send the resolution result to the local area network-namespace as a response, wherein the resolution result is obtained by forwarding the DNS resolution request to a DNS recursive server or a DNS network-namespace on an exit network device (Figure 5 of Sharma discloses receiving a DNS request, resolving the request and sending the response). 
Sharma does not explicitly disclose the two namespaces on a single device.
	However, Kapur discloses this.  Paragraph [0027] of Kapur discloses a computer system and computer program code that may be used to implement a method for a multi-tenant DNS mechanism in accordance with embodiments of the present invention.  Paragraph [0069] of Kapur discloses the stored computer program code includes a program that implements a method for a multi-tenant DNS mechanism in accordance with embodiments of the present invention, and may implement other embodiments described in this specification, including the methods illustrated in FIGS. 1-7.  Figure 5 of Kapur discloses a system with multiple private networks and DNS servers.  Accordingly, since a computer system can implement the method of figure 5 Kapur discloses a private network and DNS on a device.
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 12, Sharma discloses an exit network device, comprising: 
a local area network-namespace and a DNS network-namespace, wherein the DNS network-namespace is configured to: receive a DNS resolution request, obtain a resolution result corresponding to the DNS resolution request and share the resolution result with the local area network-namespace (Figure 6 of Sharma discloses performing an external resolution, updating the shared cache and responding with an IP address); and 
the local area network-namespace is configured to: allocate a routing strategy for an IP address in the resolution result and send the routing strategy to a corresponding local area network-namespace on an entry network device (Figure 6 of Sharma discloses performing an external resolution, updating the shared cache and responding with an IP address.  Where the IP address in the response is the routing strategy).
Sharma does not explicitly disclose the two namespaces on a single device.
	However, Kapur discloses this.  Paragraph [0027] of Kapur discloses a computer system and computer program code that may be used to implement a method for a multi-tenant DNS mechanism in accordance with embodiments of the present invention.  Paragraph [0069] of Kapur discloses the stored computer program code includes a program that implements a method for a multi-tenant DNS mechanism in accordance with embodiments of the present invention, and may implement other embodiments described in this specification, including the methods illustrated in FIGS. 1-7.  Figure 5 of Kapur discloses a system with multiple private networks and DNS servers.  Accordingly, since a computer system can implement the method of figure 5 Kapur discloses a private network and DNS on a device.
	Examiner recites the same rationale to combine used for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN S MAI/Primary Examiner, Art Unit 2456